DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first enclosure second monitoring sensor in at least claims 14 and 16 and the “bus bar” in at least claim 15 must be shown.  Any structural detail that is essential for a proper understanding of the disclosed invention must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not concise.  For example, the language “...or the like” is not concise and/or is language that can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claim 1 is objected to because of the following informalities:  

Regarding Claim 1, in lines 4 and 5 the claim recites “...a first enclosure first monitoring sensor configured to be positioned within a first enclosure a first enclosure of the plurality of enclosures.”  Please amend the claim to recite - - a first enclosure first monitoring sensor configured to be positioned within a first enclosure .


Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12, the recitation of “...wherein the GIS weather forecasting source is at least one of National Oceanic and Atmospheric Administration (NOAA) National Weather Service, Meteorological Simulation Data Ingest System (MADIS), and Esri Open Data Portal,” renders the claim unclear because specifying the source of weather information does not necessarily further limit the geographic information system weather forecasting source in light of no specific structure that receives the information.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Please amend for clarity.

Regarding Claim 14, the recitation of “a first enclosure second monitoring sensor,” and “electronic component i.e. bus bar” renders the claim unclear because these elements do not find sufficient antecedent basis with the disclosure.  For example, the claimed elements are not clearly described in the specifications and/or drawings such that one skilled in the art would necessarily understand the metes and bounds of the claims where these elements are claimed.  The specifications makes a casual mention of the elements but because the mention is not enforced by drawings the understanding of what the elements contribute to the claimed invention is unclear.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Please amend for clarity.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Amano et al. (WO8810222A1).

Regarding Claims 1 and 20, Amano teaches a system for preventing condensation during shipping of prefabricated or manufactured electrical equipment systems or components within a plurality of enclosures [fig 1], the system comprising: 
a first enclosure first monitoring sensor [16] configured to be positioned within a first enclosure [11] of the plurality of enclosures [0013; fig 1]; 
a first enclosure climate control device [14] configured to be positioned at least partially within the first enclosure [11; 0013]; 
a first enclosure primary side electrical interconnect [Drawing 1]; a first enclosure secondary side electrical interconnect [Drawing I]; and 
a first enclosure controller [15], wherein the first enclosure controller is coupled with the first enclosure first monitoring sensor [16], the first enclosure climate control device [14], the first enclosure primary side electrical interconnect, and first enclosure secondary side electrical interconnect [0013; fig 5; Drawing I].
For clarity, the recitation of "for preventing condensation during shipping of prefabricated or manufactured electrical equipment systems or components within a 
For clarity, the limitation "climate control device" is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) of dependent claim 2 recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
 For Clarity, in regard to Claim 20, the method as claimed is carried out during the normal operation of the apparatus of Amano above. 



    PNG
    media_image1.png
    616
    863
    media_image1.png
    Greyscale


Drawing I

Regarding Claim 2, Amano teaches the invention of Claim 2 above and Amano teaches wherein the first enclosure climate control device is at least one of a space heater, dehumidifier, and a heat pump [0013; 0050].

Regarding Claim 3, Amano teaches the invention of Claim 1 above and Amano teaches wherein the first enclosure primary side electrical interconnect is configured to be electrically coupled with a power source [at least at junction box 5; 0014; fig 5].

Regarding Claim 19, Amano, as modified, teaches the invention of Claim 1 above and Amano teaches wherein the first enclosure controller [15] is further configured to provide first enclosure control information via the first enclosure primary side electrical interconnect ;0013; 0014; figs 1 & 5].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO8810222A1) in view of Groeller (US5729058).

Regarding Claim 4, Amano teaches the invention of Claim 3 above but does not teach wherein the power source is at least one of a portable generator, a battery source, a portable solar panel source, and a portable wind turbine source.
However, Groeller teaches an electrical coupling device [col 1, lines 6-11] having wherein a power source is at least one of a portable generator, a battery source, a portable solar panel source, and a portable wind turbine source [col 2, lines 57-65; where the power source is a battery].  Groeller teaches that it is known in the field of endeavor of electrical couplings that this arrangement supplies electrical power from a tractor to a trailer system [col 1, lines 27-34].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to have wherein the power source is at least one of a portable generator, a battery source, a portable solar panel source, and a portable wind turbine source in view of the teachings of Groeller in order to supply electrical power from a tractor to a trailer system.

Regarding Claim 5, Amano teaches the invention of Claim 3 above but does not teach wherein the power source is an auxiliary jumper cable receptacle.
However, Groeller teaches an electrical coupling device [col 1, lines 6-11] having wherein a power source is an auxiliary jumper cable receptacle [114; col 2, lines 6-14].  Groeller teaches that it is known in the field of endeavor of electrical couplings that this arrangement supplies electrical power from a tractor to a trailer system [col 1, lines 27-34].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to  have wherein the power source is an auxiliary jumper cable 

Regarding Claim 6, Amano, as modified, teaches the invention of Claim 5 above and Groeller teaches wherein the auxiliary jumper cable receptacle is configured to provide at least one of approximately 12 volts direct current (DC) and approximately 24 volts DC [col 2, lines 6-14].

Regarding Claim 7, Amano, as modified, teaches the invention of Claim 5 above and Groeller teaches wherein the auxiliary jumper cable receptacle is compliant to Society of Automotive Engineers (SAE) standard J560_201604 and SAE standard J3082_201511 [col 2, lines 15-24].

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO8810222A1) in view of Beasley et al. (US2019/0164124).

Regarding Claim 8, Amano teaches the invention of Claim 1 above and Amano teaches, wherein the first enclosure controller [15] is configured to receive first enclosure climate information from the first enclosure first monitoring sensor [15; 0013]; and the first enclosure climate information includes ambient temperature data [0013].  Amano does not teach where the first enclosure climate information includes ambient humidity data.
However, Beasley teaches a transport refrigeration system [0003; fig 1] where an enclosure climate information includes ambient humidity data [0035; 0036; where sensors 22 measure humidity of enclosure 18] for the obvious advantage of controlling the enclosure to a desired humidity range [0036].


Regarding Claim 9, Amano, as modified, teaches the invention of Claim 8 above and Amano teaches wherein the first enclosure controller [15] is further configured to regulate the first enclosure climate control device [14] based at least partially on the first enclosure climate information [0013].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO8810222A1) in view of Hamrouni et al. (US216/0131605).

Regarding Claim 10, as best understood, Amano, as modified, teaches the invention of Claim 9 above but does not teach wherein the first enclosure controller is further configured to receive external climate information and further regulate the first enclosure climate control device based at least partially on the external climate information.
However, Hamrouni teaches a transport refrigeration system [0001] having wherein an enclosure controller [241] is further configured to receive external climate information [at least from sensor 243] and further regulate an enclosure climate control device [110] based at least partially on the external climate information [0028; 0032] for the obvious advantage of maintaining a temperature differential between the enclosure space and the ambient temperature and thereby improve the operation of the system [0036].


Regarding Claim 11, Amano, as modified, teaches the invention of Claim 10 above and Hamrouni teaches wherein the external climate information is received from at least one of an external ambient monitoring sensor [243] and a geographic information system (GIS) weather forecasting source [0028; 0038; by at least a telematics unit].

Regarding Claim 12, as best understood, Amano, as modified, teaches the invention of Claim 11 above and Amano teaches wherein the GIS weather forecasting source is at least one of National Oceanic and Atmospheric Administration (NOAA) National Weather Service, Meteorological Simulation Data Ingest System (MADIS), and Esri Open Data Portal [0038; where the prior art telematics unit is capable of receiving source information form the recited sources].




Regarding Claim 13, Amano, as modified, teaches the invention of Claim 11 above and Hamrouni teaches wherein the first enclosure controller is further configured to receive Global Positioning System (GPS) location information and further regulate the first enclosure climate control device based at least partially on the GPS location information [0028; 0032; 0038].

Examiner’s Note 

Regarding Claims 14 and 15, the absence of an art‐based rejection for claims 14 and 15 is not an indication of allowable subject matter, but rather, is an indicia of the indefiniteness of the claims.
Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO8810222A1) in view of Chen et al. (US2007/0021157).

Regarding Claim 16, Amano, as modified, teaches the invention above but does not teach wherein the first enclosure second monitoring sensor is wirelessly coupled with the first enclosure controller using a wireless protocol.
However, Chen teaches a wireless transmission system having a control unit 17 and first and second monitoring sensors 26, 36 [fig 1] wherein an enclosure second monitoring sensor [36] is wirelessly coupled with the enclosure controller [17] using a wireless protocol [0019-0021; where the interior of the vehicle is the recited enclosure].  Chen that it is known in the field of endeavor of wireless communication that this 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to have wherein the first enclosure second monitoring sensor is wirelessly coupled with the first enclosure controller using a wireless protocol. in view of the teachings of Chen in order to provide flexible and simple installation of additional electrical components i.e. sensors.

Regarding Claim 17, Amano, as modified, teaches the invention of Claim 16 above and Chen teaches wherein the wireless protocol is at least one of a Wi-Fi communication protocol, a ZigBee communication protocol, a Bluetooth communication protocol, a Bluetooth Low Energy (BLE) communication protocol, and a Z-wave communication protocol [0019-0021].

Regarding Claim 18, Amano, as modified, teaches the invention of Claim 18 above and Chen teaches wherein the first enclosure first monitoring sensor is wirelessly coupled with the first enclosure controller using a wireless protocol [0019-0021].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerhardinger et al. (US2003/0127452), cited to teach a copper bus bar.  See 0124;
Peterson et al. (US2013/0342968), cited to teach a copper bus bar. See 0020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763